           Case 3:21-cv-00548 Document 1 Filed 01/22/21 Page 1 of 8


Mark L. Javitch (CA SBN 323729)
JAVITCH LAW OFFICE
480 S. Ellsworth Ave
San Mateo, CA 94401
Telephone: (650) 781-8000
Facsimile: (650) 648-0705
mark@javitchlawoffice.com
Attorney for Plaintiff




                               UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA


MARIA RUTENBURG, an individual,                Case No.: 3:21-cv-________
                  Plaintiff,
                                               COMPLAINT
v.
                                               DEMAND FOR JURY TRIAL
TWITTER, INC., a Delaware Corporation, and
JACK DORSEY, an individual,
                 Defendants.
                    Case 3:21-cv-00548 Document 1 Filed 01/22/21 Page 2 of 8



1              Plaintiff MARIA RUTENBURG brings this Complaint against Defendant TWITTER, INC.
2    (“Twitter”) and Defendant JACK DORSEY (“Dorsey” or collectively, “Defendants”) and make the
3    following allegations based on personal knowledge as to facts pertaining to their own experiences and on
4    information and belief as to all others:
5
                                           NATURE OF THE ACTION
6
               1.    Defendants Twitter, Inc. and Jack Dorsey wrongfully and arbitrarily blocked the public’s
7
     ability to speak in a constitutionally protected designated public forum.
8
               2.    This case is not about the free speech of Former President Trump – this case is about the
9
     free speech rights of Plaintiff Maria Rutenburg and millions of people around the country who have a First
10
     Amendment right to view, discuss, debate, comment, reply and respond to Former President Trump’s
11
     tweets.
12
               3.    Yet Jack Dorsey and Twitter, contrary to their public position of trust, arbitrarily revoked
13
     those constitutional rights by picking and choosing which topics people could tweet about, and then
14
     ultimately by banning all discussions with Trump’s tweets in context.
15
               4.    Defendants acted under color of law that was delegated to them when they were entrusted
16
     to fairly administer the designated public forum.
17
               5.    Defendants’ censorship of constitutionally protected speech must be reversed.
18
               6.    Therefore, Plaintiff seeks an injunction restoring her ability to comment under the First
19
     Amendment and Fourteenth Amendments.
20
                                                     PARTIES
21
               7.    Plaintiff MARIA RUTENBURG (“Plaintiff”) is an individual residing in Redwood City,
22
     California.
23
               8.    Defendant TWITTER, INC. (“Twitter”) is a Delaware corporation with its principal place
24
     of business located at 1355 Market St., Suite 900, San Francisco, California.
25
               9.    Defendant Jack Dorsey is an individual residing in San Francisco, California.
26
27
28
                                                       1
                                                    COMPLAINT
                                                                                                 3:21-cv-________
                  Case 3:21-cv-00548 Document 1 Filed 01/22/21 Page 3 of 8



1                                        JURISDICTION AND VENUE
2           10.     This Court has original subject matter jurisdiction under 28 U.S.C. § 1331, as the action
3    arises under 42 U.S.C. § 1983, a federal statute.
4           11.     This Court has general personal jurisdiction over Twitter because Twitter’s headquarters
5    is located at 1355 Market St., San Francisco, California.
6           12.     This Court has general personal jurisdiction over Jack Dorsey because according to public
7    reports, Mr. Dorsey resides in San Francisco, California.
8           13.     Venue is also proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because Defendants
9    both reside in this District.
10                                     INTRADISTRICT ASSIGNMENT
11
            14.     Pursuant to Civil L.R. 3-2(c), this case is properly assigned to the San Francisco / Oakland
12
     Division because a substantial part of the events or omissions that give rise to Plaintiff’s claims occurred
13
     in the County of San Francisco, California.
14
15                                                       FACTS
16          15.     Plaintiff Maria Rutenburg is an attorney and real estate broker in Redwood City, California.
17          16.     Ms. Rutenburg tweets under her own name as “Maria Rutenburg” with the handle
18   @maria_rutenburg.
19          17.     Ms. Rutenburg is a frequent tweeter and has tweeted over 2,800 times since she joined
20   Twitter in June 2020.
21          18.     Plaintiff frequently retweets and likes comments that she agrees with or wants to amplify.
22   She also posted tweets that she wrote herself.
23          19.     Plaintiff commonly liked, commented on, and/or retweeted Former President Trump’s
24   comments.
25          20.     Like the Former President, Plaintiff also commonly retweeted others’ tweets and tweeted
26   her own original tweets about election fraud.
27          21.     On January 6, 2021, the former president tweeted at least two tweets and a video.
28
                                                        2
                                                     COMPLAINT
                                                                                                 3:21-cv-________
                  Case 3:21-cv-00548 Document 1 Filed 01/22/21 Page 4 of 8



1    The first tweet stated: “Mike Pence didn’t have the courage to do what should have been done to protect
2    our Country and our Constitution, giving States a chance to certify a corrected set of facts, not the
3    fraudulent or inaccurate ones which they were asked to previously certify. USA demands the Truth!”
4
5
6
7
8
9
10          22.      At first, the tweet was left up by Defendants, but they attached a warning label to the tweet
11   which said “This claim about election fraud is disputed[.]”
12          23.      The same day, the former president also tweeted a video of himself speaking. In the video,
13   Trump stated:
14
                     I know your pain. I know you’re hurt. We had an election that was stolen
15                   from us. It was a landslide election, and everyone knows it, especially the
16                   other side. But you have to go home now. We have to have peace.

17                   We have to have law and order. We have to have to respect our great people
                     in law and order. We don’t want anybody hurt. It’s a very tough period of
18                   time. There’s never been a period of time like this where such a thing
                     happened where they could take it away from all of us: from me, from you,
19                   from our country.

20
                     This was a fraudulent election, but we can’t play into the hands of these
21                   people. We have to have peace. So go home. We love you. You’re very
                     special. You’ve seen what happens. You see the way others are treated that
22                   are so bad and so evil. I know how you feel but go home and go home in
                     peace.
23
24
25
26
27
28
                                                        3
                                                     COMPLAINT
                                                                                                  3:21-cv-________
                  Case 3:21-cv-00548 Document 1 Filed 01/22/21 Page 5 of 8



1
           24.     Defendants kept the video up at first but prevented Plaintiff’s ability to comment and reply
2
     to Trump’s video tweet.
3
4
5
6
7
8
9
10
11
12
13
           25.     Defendants applied a warning label to the tweeted video that said: “This claim of election
14
     fraud is disputed, and this Tweet can’t be replied to, Retweeted, or liked due to a risk of violence.”
15
           26.     Plaintiff and the public were entirely prevented from commenting on and interacting with
16
     the tweet.
17
           27.     Then, in the evening, Defendants removed the video and replaced it with a message that
18
     said: “This Tweet violated the Twitter Rules.”
19
           28.     That same day, Trump also tweeted: “These are the things and events that happen when a
20
     sacred landslide election victory is so unceremoniously & viciously stripped away from great patriots
21
     who have been badly & unfairly treated for so long. Go home with love & in peace. Remember this day
22
     forever!
23
24
25
26
27
28
                                                      4
                                                   COMPLAINT
                                                                                                3:21-cv-________
                 Case 3:21-cv-00548 Document 1 Filed 01/22/21 Page 6 of 8



1
2
3
4
5
6
7
8
9          29.     Based on these three tweets, on January 7, 2021, Defendants suspended Trump for a 12
10   hour period and required Trump’s account to remove three tweets that represented “severe and repeated”
11   policy violations.
12         30.     Twitter and Jack Dorsey deleted the three tweets and replaced with a banner that read “This
13   Tweet is no longer available.”
14
15
16
17
18
19
20
21         31.     Regarding these deleted tweets, the interactive features usually open to the public were also
22   removed.
23         32.     Plaintiff could not view, comment, or otherwise interact with these three tweets. At that
24   time only the three tweets were blocked, however, it was still possible to search and interact with the
25   thousands of Trump’s other tweets.
26         33.     Between November 2, 2020 and January 8, 2021, Twitter deleted approximately 62 tweets.
27         34.     On January 8, 2021, Twitter removed all of Trump’s Tweets entirely.
28         35.     Defendants removed the more than 65,000 tweets that used to be visible in the account.
                                                      5
                                                   COMPLAINT
                                                                                                3:21-cv-________
                  Case 3:21-cv-00548 Document 1 Filed 01/22/21 Page 7 of 8



1          36.     In doing so, Defendants arbitrarily prevented Plaintiff and the public from the ability to
2    view and search through the former president’s tweets.
3          37.     Plaintiff is no longer able to comment on any of the former president’s tweets.
4          38.     Plaintiff was blocked from viewing tweeting, quoting, or retweeting President Trump’s
5    tweets.
6          39.     As a direct and proximate result of this misconduct, Plaintiff and the public can no longer
7    debate the former president’s tweets.
8                                               CAUSE OF ACTION
9                                   Violation of the Federal Constitutional Rights
                                                   42 U.S.C. § 1983
10                                             (Against All Defendants)

11         40.     Plaintiff incorporates paragraphs 1–39 as if fully set forth herein.

12         41.     The interactive space where the public may comment on the former president’s tweets is a

13   designated public forum.

14         42.     Plaintiff had a First Amendment right to view, comment, retweet, quote, and like the former

15   president’s tweets.

16         43.     Plaintiff had a Fourteenth Amendment right to due process before her ability to comment

17   was arbitrarily removed in a designated public forum.

18         44.     Defendants were granted authority by the former president under color of law when they

19   functionally accepted the position to administer the interactive space surrounding former president’s

20   tweets.

21         45.     However, Defendants were political opponents of the former president’s and could not

22   resist taking biased action.

23         46.     In the weeks and months between the election and the inauguration, Defendants began to

24   abuse their authority in administering the designated public forum by interfering with the content of

25   messages, applying warning labels, deleting tweets on certain topics, and preventing Plaintiff from

26   commenting and interacting with the former president’s tweets.

27         47.     On January 6, 2021, Defendants abused their authority under color of law by arbitrarily

28   deleting the space where the public could comment with the former president’s tweets (when he spoke

                                                        6
                                                     COMPLAINT
                                                                                              3:21-cv-________
                 Case 3:21-cv-00548 Document 1 Filed 01/22/21 Page 8 of 8



1    about certain topics such as election fraud) when it deleted (and continues to suppress) three of the former
2    president’s tweets.
3          48.     On January 8, 2021, Defendants again abused their authority under color of law when they
4    arbitrarily removed Plaintiff’s and the public’s ability to interact with the former president’s tweets that
5    he wrote for the period that he was in office.
6          49.     Plaintiff seeks injunctive relief and attorney’s fees under this section.
7
8                                            PRAYER FOR RELIEF
9          WHEREFORE, Plaintiff prays for the following relief:
10                 A.      An order declaring that Defendants’ actions, as set out above, violate 42 U.S.C. §
11                         1983;
12                 B.      An injunction requiring Defendants to restore the ability for Plaintiff and the public
13                         to view, comment, reply, quote and comment, or otherwise interact with the former
14                         president’s tweets for the tweets that he wrote during the period of his presidency;
15                 C.      An award of reasonable attorney’s fees and costs;
16                 D.      Such other and further relief that the Court deems reasonable and just.
17                                               JURY DEMAND
18         Plaintiff requests a trial by jury of all claims that can be so tried.
19
           Dated: January 22, 2021                 Respectfully submitted,
20
21                                                 PLAINTIFF MARIA RUTENBURG

22
                                                   By: /s/ Mark L. Javitch
23                                                 Mark L. Javitch (California SBN 323729)
                                                   JAVITCH LAW OFFICE
24                                                 480 S. Ellsworth Ave
                                                   San Mateo CA 94401
25                                                 Telephone: (650) 781-8000
26                                                 Facsimile: (650) 648-0705
                                                   mark@javitchlawoffice.com
27
                                                   Attorney for Plaintiff
28
                                                         7
                                                      COMPLAINT
                                                                                                 3:21-cv-________
